UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6901


DOUGLAS FAUCONIER,

                   Plaintiff - Appellant,

             v.

HAROLD CLARKE, Director of VADOC; DAVID A. ROBINSON, Chief of
Corrections Operations; JOHN A. WOODSON, Warden of A.C.C.; MS. T.
MCDOUGALD, member of PRC,

                   Defendants - Appellees,

             and

MEMBERS OF THE PUBLICATION REVIEW COMMITTEE, PRC,

                   Defendant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:16-cv-00301-GEC-RSB)


Submitted: December 21, 2017                               Decided: January 12, 2018


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Douglas Leigh Fauconier, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Douglas Fauconier appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See Fauconier

v. Clarke, No. 7:16-cv-00301-GEC-RSB (W.D. Va. June 28, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3